Citation Nr: 1808021	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-24 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine condition. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2011 and June 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a videoconference hearing before the undersigned veterans law judge (VLJ) in March 2017.  A copy of the transcript of that hearing is of record.   


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the Veteran's currently diagnosed lumbar spine condition is attributable to the Veteran's active service or any incident of service.  

2.  The Veteran is not currently service connected for any disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine condition have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for entitlement to TDIU have not been met.  38 C.F.R. § 4.16(b) (2017); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Lumbar Spine Condition

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Alternatively, service connection may be granted on a presumptive basis for certain chronic diseases as outlined in 38 C.F.R. § 3.309(a) if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Included within the purview of 38 C.F.R. § 3.309(a) is arthritis. 

Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 
With regards to a showing of chronic disease in service, it is necessary for the Veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")).  VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

A review of the Veteran's service treatment records shows that on a May 1983 Report of Medical History that accompanied his discharge examination the Veteran  reported that he experienced back pain two years prior while in service.  Other than this one isolated report, however, the service treatment records are silent as to any complaints, diagnoses or treatment related to a lumbar spine condition. Significantly, the Veteran was evaluated as having no abnormalities related to his spine or lower extremities on the May 1983 discharge examination.  

Post-service, medical records from Triangle Spine and Back Care Center dated from April 1990 onwards show that the Veteran first sought treatment for right lower back pain that started in February 1990.  According to the Veteran, he was helping to move a patient while working at a hospital and began experiencing low back pain that continued after the incident.  The Veteran reported that he had an X-ray examination the day after he started feeling pain which was negative for any findings.  A May 1990 surgery report indicates that the Veteran underwent a discography and percutaneous discectomy at Raleigh Community Hospital, and was diagnosed with disc herniation L4-5 with borderline spinal stenosis and early segmental instability with transitional vertebra below after the operation.  Thereafter, a November 1992 operative report indicates that the Veteran underwent a second percutaneous discectomy and was diagnosed with congenital spinal stenosis with disk herniation L3-4 after the operation.  Subsequently, in a May 1994 letter a Dr. L.W. indicated that the Veteran's L3/4 and L4/5 disc reconstruction surgery was successful.  Dr. L.W. proceeded to recommend, however, that the Veteran pursue employment that did not involve heavy lifting, defined as any amount greater than 35 to 45 pounds, or prolonged bending and stooping.  

The claims file also contains medical records from Core Health System Center for Non-Surgical Spine Repair that begin in 2008.  In a February 2009 letter, a Dr. P.E. identified himself as a chiropractic doctor who began treating the Veteran in July 2008 for low back pain with associated right leg radiculopathy.  According to Dr. P.E. the Veteran was diagnosed with lumbar intervertebral disc displacement complicated by sacroiliac sprain with associated lumbar and sacroiliac dysfunction.  At the time of the letter the Veteran was apparently attempting to treat his condition with non-surgical spinal decompression, chiropractic care, and manual and physical therapies, albeit without much success.  

A July 2009 surgery report from Duke University Medical Center shows that the Veteran underwent anterior lumbar interbody fusion and an anterior spinal fusion for spinal deformity.  The postoperative diagnosis was lumbar spondylolisthesis.  

A June 2010 lumbar spine MRI administered by VA showed interval increased severe central spinal canal narrowing at L2-L3 through L5-S1, as well as interval increased tortuosity of the cauda equine suspicious for arachnoiditis.  A corresponding CT scan of the lumbar spine dated in June 2010 showed multilevel degenerative changes of the lumbar spine and confirmed the interval worsening severe central spinal canal stenosis at L2-L3.  

The Veteran was afforded a VA examination to evaluate the nature and etiology of his lumbar spine condition in April 2011.  He reported that his lumbar spine pain began approximately two years prior to his discharge from service in 1983, and that he reinjured his lumbar spine a few years after service.  According to the Veteran he experienced daily constant lower back pain that radiated into the lower extremities at a level of seven out of ten, with flare-ups of increased pain precipitated by prolonged standing, walking, sitting or most other physical activities.  Potentially associated symptoms included urinary incontinence, numbness, paresthesias, leg and/or foot weakness, and unsteadiness.  The Veteran further endorsed experiencing incapacitating episodes due to the lumbar spine condition totaling 30 days total.  Moreover, the examiner found evidence of thoracolumbar spine ankylosis and arthritis.  The diagnosis was lumbar spine degenerative joint disease with severe central canal stenosis.  

Regarding the etiology of the lumbar spine condition, the examiner opined that it was less likely than not that the Veteran's lumbar spine condition was caused by or otherwise related to service.  In support thereof, the examiner acknowledged the Veteran's report of first experiencing low back pain two years prior to his discharge, but she highlighted the fact that no other service treatment records documented the Veteran having complained of or received treatment for symptoms of a lumbar spine condition while in service.  The examiner then noted that the claims file as it existed at the time of the examination did not contain records documenting his treatment for a lumbar spine condition until 1992, and that this treatment followed the Veteran having suffered an injury to his back while in the workplace.  The examiner's impression was that it was far more likely that the workplace injury was the cause of the Veteran's current lumbar spine condition and not any in-service occurrence.  

During the March 2017 hearing, the Veteran reported that he injured his back while in service when he was loading a tank canon.  According to the Veteran, he did not seek treatment for his low back pain while in service because he felt that he was encouraged to work through his pain.  He then related that he continued to avoid reporting the continuing back pain he experienced throughout his post-service career until a workplace injury that occurred while he was working in the X-ray department at a hospital.  The Veteran stated that he felt a burning sensation in his lower back after helping to lift a patient, and that he reported the pain to a doctor who diagnosed him with a herniated disc after administering a CT scan.  Thereafter, he underwent the treatment that is documented in the claims file.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a finding that service connection is warranted for a lumbar spine condition.  The Board acknowledges that the Veteran has consistently reported that he injured his back in service, which is corroborated by the May 1983 Report of Medical history in which he stated that he injured his back two years prior to his impending discharge from service.  However, no service records document what treatment, if any, he received for his low back pain, and there is no indication that he ever complained of experiencing low back pain or radicular symptoms while in service.  Moreover, he was evaluated as having no abnormalities on his May 1983 discharge examination.  

As a layperson, the Veteran is competent to describe his lumbar spine condition and when he experienced those symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That being said, there is no evidence in the record which indicates that he is competent through training or credentials to diagnose or conclude that his current lumbar spine condition was incurred in service or is otherwise attributable to service.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  That type of medical determination is made through the use of clinical evaluations by a medical professional with the specialized education, training, or experience to offer an opinion regarding the etiology of a disease. 

The Veteran's assertions must be considered in light of the medical opinion of record.  The Veteran has never submitted a statement from a medical professional in support of his contention that he developed a lumbar spine condition while in service.  Furthermore, the claims file is absent any documentation of the Veteran complaining of or being treated for symptoms of a lumbar spine condition until February 1990, over six years after his discharge from service.  The April 2011 VA examiner, in arriving at the conclusion that it was less likely than not that the lumbar spine condition was incurred in or otherwise attributable to service, reviewed the Veteran's history of symptoms, and noted the gap of years between the Veteran's discharge from service and the date at which he began seeking treatment for a lumbar spine condition.  In addition, the VA examiner highlighted the fact that the Veteran incurred an intervening lumbar spine injury for which he received significant treatment and worker's compensation, and found that the current symptoms of a lumbar spine condition were far more likely to be related to this more recent injury then the undocumented lumbar spine injury the Veteran reported on one occasion while in service.  As the VA examiner carried out a thorough review of the claims file and took into consideration the Veteran's entire medical history, the Board finds that opinion to be highly probative of the issue at hand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (a VA medical examiner's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone).

In summation, the service treatment records are absent any documented complaints of or treatment for a chronic lumbar spine condition, and the claims file does not show that the Veteran began receiving treatment for a lumbar spine condition until 1990, over six years after discharge.  Although the Veteran has repeatedly asserted that he incurred a lumbar spine condition in service and has experienced symptoms of that condition since service, the lack of objective medical evidence to support this assertion makes his statements far less probative than those of the April 2011 VA examiner.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record").  Accordingly, the Board finds that the preponderance of the evidence is against a grant of service connection on a direct basis pursuant to 38 C.F.R. § 3.303(a).  Furthermore, as there is no objective medical evidence to show that the Veteran experienced symptoms of a lumbar spine condition or received any treatment for such a condition within a year of discharge, the Veteran is not entitled to service connection on a presumptive basis for the lumbar spine  arthritis that he is now diagnosed with.  38 C.F.R. § 3.303(b). 

The Veteran may still be entitled to service connection if all of the evidence establishes that the lumbar spine condition is otherwise attributable to service.  38 C.F.R. § 3.303(d).  Here, however, there is no objective evidence of incurrence in service, and there is an over six-year gap between discharge and the Veteran's first complaints of experiencing symptoms of a lumbar spine condition.  The Board acknowledges that the Veteran has attested to experiencing symptoms of a lumbar spine condition since approximately 1981, but, without any documentation of continued treatment for a lumbar spine condition in service and for over six years thereafter, the Board cannot rely on the Veteran's statements alone.  The Veteran may believe that he incurred a lumbar spine condition in service, but the preponderance of the evidence shows instead that he was first diagnosed with and treated for a lumbar spine condition in 1990.  

In conclusion, the opinions of the VA examiner along with the lack of any objective medical evidence showing that symptoms of a lumbar spine condition manifested before 1990 far outweigh the Veteran's assertions.  Thus, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's lumbar spine condition is otherwise attributable to service.  Service connection for a lumbar spine condition under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim of service connection for a lumbar spine condition in total must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b).

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19. 

TDIU may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation and Pension Service.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

With the Board's decision to deny entitlement to service connection for a lumbar back condition, the Veteran continues to not be service-connected for any disabilities.  Accordingly, TDIU is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).


ORDER

Service connection for a lumbar spine condition is denied.  

TDIU is denied.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


